            Case 1:17-cv-02199-CKK Document 33 Filed 10/28/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
AMERICAN OVERSIGHT,                                  )
                                                     )
                                          Plaintiff, )
                                                     )
v.                                                   )     Civil Action No. 17-2199 (CKK)
                                                     )
U.S. DEPARTMENT OF LABOR,                            )
                                                     )
                                         Defendant. )
                                                     )

             NOTICE OF WITHDRAWAL OF ATTORNEY CERISSA CAFASSO

          Cerissa Cafasso respectfully withdraws her appearance for Plaintiff in this matter.

Plaintiff will continue to be represented by all other counsel who have entered appearances on its

behalf.



Dated: October 28, 2019                         Respectfully submitted,

                                                /s/ Cerissa Cafasso
                                                Cerissa Cafasso
                                                D.C. Bar No. 1011003
                                                AMERICAN OVERSIGHT
                                                1030 15th Street NW, B255
                                                Washington, DC 20005
                                                (202) 869-5244
                                                cerissa.cafasso@americanoversight.org
